           Case 1:21-cv-02890-LAK Document 5 Filed 04/06/21 Page 1 of 4




Jordan D. Weinreich, Esq. (jweinreich@shermanatlas.com)
SHERMAN ATLAS SYLVESTER & STAMELMAN LLP
1185 Avenue of the Americas, 3rd Floor
New York, New York 10036
212-763-6464
Attorneys for Interpleader-Plaintiff Bank Leumi USA

                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                    )
BANK LEUMI USA,                                     )   Case No.: 21-cv-02890
                                                    )
                            Interpleader-Plaintiff, )
                                                    )
                         v.                         )
                                                    )
TRADE FINANCE TRUST, a Delaware                            ORDER TO SHOW CAUSE
                                                    )
Statutory Trust, IIG TRADE FINANCE, LLC,
                                                    )
in its capacity as the administrator of Trade
                                                    )
Finance Trust, IIG BANK (MALTA) LTD.,
                                                    )
GIROBANK INTERNATIONAL, N.V.,
                                                    )
GIROBANK, N.V., VALERIE P. MARIA, in
                                                    )
her capacity as the foreign representative of
                                                    )
IIG Trade Opportunities Fund Ltd.,
                                                    )
CHRISTOPHER KENNEDY, in his capacity
                                                    )
as a Joint Liquidator of IIG Global Trade
                                                    )
Finance Fund Ltd. and of IIG Structured Trade
                                                    )
Finance Fund, Ltd., ALEXANDER LAWSON,
                                                    )
in his capacity as a Joint Liquidator of IIG
                                                    )
Global Trade Finance Fund Ltd. and of IIG
                                                    )
Structured Trade Finance Fund Ltd., TRILINC
                                                    )
GLOBAL IMPACT FUND, LLC, TRILINC
                                                    )
GLOBAL IMPACT FUND – TRADE
                                                    )
FINANCE, LTD.,
                                                    )
                                      Defendants. )
                                                    )


       Upon the Verified Complaint for Interpleader filed by Interpleader-Plaintiff Bank Leumi

USA (“Bank Leumi” or the “Bank”), and the Declaration of Jordan D. Weinreich, Esq., dated

April 5, 2021, hereto annexed, it is hereby
          Case 1:21-cv-02890-LAK Document 5 Filed 04/06/21 Page 2 of 4




       ORDERED, that the above named Defendants appear and show cause on

_______________________,     2021    at   ___________   a.m./p.m.   before   the   Honorable

__________________________, U.S.D.J. of the United States District Court for the Southern

District of New York, United States Courthouse, ____________________________,

Room ______, New York, New York 10007, why an Order should not be entered pursuant to

28 U.S.C. § 1335 and/or Rule 22 of the Federal Rules of Civil Procedure in favor of

Bank Leumi, as follows:

              (1)    Directing Bank Leumi to deposit the entirety of the funds maintained in

Account No. xxxxxx5800, titled in the name of the “Trade Finance Trust – Redencao” (the

TFT-Redencao Account”), minus any applicable charges, withholdings, costs and/or fees, as

determined by the Court, in the Disputed Ownership Fund in the Court Registry Investment

System;

              (2)    Directing Bank Leumi to deposit the entirety of the funds maintained in

Account No. xxxxxx4201, titled in the name of the “Trade Finance Trust – Nader Company

S.A.” (the “TFT-Nader Account”), minus any applicable charges, withholdings, costs and/or

fees, as determined by the Court, in the Disputed Ownership Fund in the Court Registry

Investment System;

              (3)    Directing Bank Leumi to deposit the entirety of the funds maintained in

Account No. xxxxxx2801, titled in the name of the “Trade Finance Trust – Chakana LLC” (the

“TFT-Chakana Account”), minus any applicable charges, withholdings, costs and/or fees, as

determined by the Court, in the Disputed Ownership Fund in the Court Registry Investment

System;




                                           -2-
           Case 1:21-cv-02890-LAK Document 5 Filed 04/06/21 Page 3 of 4




               (4)     Directing Bank Leumi to deposit the entirety of the funds maintained in

Account No. xxxxxx4100, titled in the name of the “Trade Finance Trust – Settlement Account”

(the “TFT-Settlement Account”), minus any applicable charges, withholdings, costs and/or fees,

as determined by the Court, in the Disputed Ownership Fund in the Court Registry Investment

System;

               (5)     Dismissing with prejudice Bank Leumi from this Action and enjoining and

restraining Defendants, as well as any other persons or entities that may assert any claims against

Bank Leumi relating to the Account, from commencing or prosecuting any other action or

proceeding against Bank Leumi to recover a portion or all of the assets in the TFT-Redencao

Account, the TFT-Nader Account, the TFT-Chakana Account and/or the TFT-Settlement

Account.

               (6)     Discharging Bank Leumi from all liabilities to Defendants arising out of

the matters set forth herein upon payment of the entirety of funds maintained in the

TFT-Redencao Account, the TFT-Nader Account, the TFT-Chakana Account and the

TFT-Settlement Account, minus any applicable charges, commissions, withholdings, costs

and/or fees, into Court;

               (7)     Authorizing payment from the funds deposited in the Disputed Ownership

Fund in the Court Registry Investment System to Bank Leumi for its counsel fees and costs

incurred in connection with this Action;

               (8)     Granting Bank Leumi such other and further relief as the Court deems just

and equitable; and it is further




                                               -3-
             Case 1:21-cv-02890-LAK Document 5 Filed 04/06/21 Page 4 of 4




                  ORDERED that service of this Order and the Verified Complaint, together with

any and all other supporting papers, shall be served on Defendants by email within _______ days

of the date hereof; and it is further

                  ORDERED that papers in response to this application, if any, by Defendants

shall be served and filed with this Court no later than 5:00 p.m. on the _____ day of

_______________ 2021, and that Bank Leumi’s reply papers, if any, shall be served and filed no

later than 5:00 p.m. on the _____ day of _________________ 2021.


Dated:     New York, New York
           April ____, 2021

                                                                                     , U.S.D.J.
4828-7972-0163, v. 1




                                              -4-
